DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings with 11 Sheets of Figs. 1-9B received on 5/20/2019 are acknowledged and accepted.  
Claim Objections
Claims 6,7,11,17,19 objected to because of the following informalities:
Claim 6 recites “an FOV” in line 2. This is grammatically incorrect. Examiner suggests –a first FOV--.
Claim 7 is dependent on Claim 6 and hence inherits its deficiencies.
Claim 7 recites “an image” in line 2. There is sufficient antecedent basis for this limitation. Examiner suggests –a first image--.
Claim 11 recites “an optical property” in line 3. There is sufficient antecedent basis for these limitations. Examiner suggests –having an optical property that varies gradually from the first region to the second region--.
Claims 17,19 recite “a helix twist” in line 2. There is sufficient antecedent basis for this limitation. Examiner suggests –a second helix twist--.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, “the first region and the second region are configured to respond to” in lines 1-2 in Claim 8, “the first region is configured to respond to” and “the second region is configured to respond to” in lines 1-3 in Claim 9, “one of the first region and the second region is configured to reflect” in lines 1-2 in Claim 10, “an optical sensor configured to” in line 5 in Claim 12  and “the PVH layer is configured to reflect” in lines 1-2 in Claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,12 recite “a PVH layer having a freeform design”. It is not clear how a layer can have a freeform design. It is optical elements like lenses which have free form design. For the purpose of examination, a PVH layer is interpreted to have freeform if there is some property which varies along the layer.  
Claims 2-11 and 13-22 are dependent on Claims 1,12 and hence inherit their deficiencies.
Claim 15 recites “wherein the first PVH layer and the second PVH layer have an approximately same configuration.” It is not very clear what configuration Applicant is referring to. Is it a property of the constituents of the layer such as LC molecules or is it the dimensions like thickness or length of the layer? A review of the specification shows (p47 of current PgPUB) configuration seems to be referring to the orientation of the LC molecules in the layers and the handedness of the helical twist of the layers. For the purpose of examination, the first PVH layer and the second PVH layer are interpreted to have the same handedness of the helical twist of the molecules orientation.
Claim 16 recites “wherein the first PVH layer and the second PVH layer have different configurations.” It is not very clear what configuration Applicant is referring to. Is it a property of the constituents of the layer such as LC molecules or is it the dimensions like thickness or length of the layer? A review of the specification shows (p48 of current PgPUB) configuration seems to be referring to the orientation of the LC molecules in the 
Claim 17 is dependent on Claim 16 and inherits its deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escuti et al (US 2015/0331167 A1, hereafter Escuti).

Regarding Claim 1, Escuti teaches (fig 1,2b) a polarization volume hologram (PVH) lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10, ) including: 


Regarding Claim 2, Escuti teaches (fig 1,2b) the PVH lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10) of claim 1, 
wherein the first region (central region of GPH 225b)  and the second region (edge region of GPH 225b) have different optical powers (central region of GPH 225b is  smaller circle than the edge region of GPH 225b which falls on an outer bigger circle. Hence the radii of the two regions are different leading to different focal lengths of the regions, the inner circle leading to a longer focal length then the outer circle. Now different focal lengths lead to different optical powers).

Regarding Claim 3, Escuti teaches (fig 1,2b) the PVH lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10) of claim 1, 


Regarding Claim 4, Escuti teaches (fig 1,2b) the PVH lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10) of claim 1, wherein the first region (central region, fig 2b) and the second region (edge region, fig 2b) are arranged side by side (In the spherical lens GPH 225b, when seen along x or y directions, central region and edge regions are side by side).  

Regarding Claim 5, Escuti teaches (fig 1,2b) the PVH lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10) PVH lens of claim 1, wherein the second region (edge region on outer circle of GPH 225b, fig 2b) encircles the first region (central region, fig 2b).  

Regarding Claim 6, Escuti teaches (fig 1,2b) the PVH lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10) of claim 5, wherein a field of view (FOV) of the second region (edge region of GPH 225b ) encompasses a FOV of the first region (central region of GPH 225b) (central region of GPH 225b is  smaller circle than the edge region 

Regarding Claim 11, Escuti teaches (fig 1,2b) the PVH lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10) of claim 1, further comprising: 
a transition region between the first region (central region of GPH 225b) and the second region (edge region of GPH 225b on outer circle of GPH 225b), the transition region (one of the regions between the inner and outer circles) having an optical property (optical axis 230b direction) that varies gradually (optical axis 230b’s direction is gradually changing from the central region to the edge regions via the intermediate regions, fig 2b) from an optical property (optical axis 230b direction)  of the first region (central region of GPH 225b) to an optical property (optical axis 230b direction)  of the second region (edge region of GPH 225b on outer circle of GPH 225b).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US 2015/0331167 A1, hereafter Escuti).

Regarding Claim 7, Escuti teaches the PVH lens of claim 6,
wherein an image (image of a university mascot 703, p94, lines 4-5, fig 7) formed by the second region (edge region of GPH 225b on outer circle of GPH 225b) has a same resolution (resolution in the range 5-10 micron, p94, lines 4-7, resolution is in the same range across the image 703 which is formed in different embodiments of Escuti and fig 2b being one of the embodiments, the first and second regions of the GPH 225b result in an image 703 with resolution in the same range across the image) than an image formed by the first region (central region of GPH 225b).  
	However Escuti does not teach
wherein an image formed by the second region has a lower resolution than an image formed by the first region.  
Although Escuti do not explicitly disclose an image formed by the second region has a lower resolution than an image formed by the first region, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that an image formed by the second region has a lower resolution than an image formed by the first region since an image formed by the second region has a  same resolution as an image formed by the first region is disclosed and there are a finite potential ways in which the resolution of image formed by first and second regions are related (either lesser, same or higher resolution).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Escuti to have an image formed by the second region which has a lower resolution than an image formed by the first region for the purpose of producing interesting visual effects in images.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US 2015/0331167 A1, hereafter Escuti) in view of Escuti et al (US 2008/0278675 A1, hereafter Escuti’675).

Regarding Claim 8, Escuti teaches the PVH lens of claim 1.
	However Escuti does not teach
wherein the first region and the second region are configured to respond to incident light of different wavelengths. 
	Escuti and Escuti’675 are related as PVH lens with first and second regions.
	Escuti’675 teaches (fig 9a-c, 10), a polarization volume hologram (polarization grating made of mesogen layer 103 between photo alignment layers 102,112, p125, lines 1-4)
wherein the first region (domain 105, p125, lines 1-8) and the second region (domain 106, p125, lines 1-8) are configured to respond to (as in fig 10, domains 105 and 106 respond to different wavelengths filtered by 107) incident light of different wavelengths 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Escuti to include the teachings of Escuti’675 such that wherein the first region and the second region are configured to respond to incident light of different wavelengths for the purpose of  displaying an electro-optic effect used in LCD displays (p123, lines 1-4, p124, line 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US 2015/0331167 A1, hereafter Escuti) in view of Escuti et al (US 2008/0278675 A1, hereafter Escuti’675) and further in view of Oh et al (US 2018/0239177 A1, hereafter Oh).

	
Regarding Claim 9, Escuti-Escuti’675 teaches the PVH lens of claim 8, 
	wherein the first region (domain 105, p125, lines 1-8, Escuti’675) is configured to respond to incident light (R.G,B light, color filter 107 separates incident light from source 115 into a separate color R,G,B for each addressable domain, p126, lines 1-3) having a wavelength of about 610 nm (red, p121, lines 1-6), and the second region (domain 106, p125, lines 1-8) is configured to respond to incident light (R.G,B light, color filter 107 separates incident light from source 115 into a separate color R,G,B for each addressable domain, p126, lines 1-3) having a wavelength of about 436 nm (blue light, p121, lines 1-3) (p126, lines 1-3). (Escuti’675 also teaches incident wavelengths in infra red spectral domain which covers 850nm and 940nm, p11, lines 1-4).  
	However Escuti-Escuti’675 do not teach

	Escuti-Escuti’675 and Oh are related as polarization gratings.
	Oh teaches (fig 23) a polarization volume hologram (cholesteric liquid crystal reflector CLCR 1150, p194, lines 1-4),
	wherein the first region (one of the regions of chiral structures in CLCR 1150) and the second region (another region of CLCR 1150) are configured to respond to incident light (IR light 2308, p194, lines 15-17) having a wavelength of about 850 nm (850nm, p194, lines 15-17, within a range 600nm-1.4micron, p195, lines 23-24).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Escuti-Escuti’675 to include the teachings of Oh such that wherein the first region and the second region are configured to respond to incident light having a wavelength of about 850 nm for the purpose of utilizing a common wavelength in near infra red range used in eye tracking (p194, lines 1-2).
Now, although Escuti-Escuti’675-Oh  do not explicitly disclose the claimed range of the second region being configured to respond to incident light having a wavelength of about 940 nm, it is considered to be within ordinary skill level to modify Escuti-Escuti’675-Oh with routine experimentation to obtain wherein the second region is configured to respond to incident light having a wavelength of about 940 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Escuti-Escuti’675-Oh wherein the second region is configured to respond to incident light having a wavelength of about 940 nm, since it has been held  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have wherein the second region is configured to respond to incident light having a wavelength of about 940 nm for the purpose of utilizing the polarization grating in infrared wavelengths which are common in eye track operations in wearable displays.

Claims 10,12-14,16-22,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US 2015/0331167 A1, hereafter Escuti) in view of Oh et al (US 2018/0239177 A1, hereafter Oh).

Regarding Claim 10, Escuti teaches the PVH lens of claim 1.
	However Escuti does not teach
wherein one of the first region and the second region is configured to reflect left circularly polarized light and another one of the first region and the second region is configured to reflect right circularly polarized light.  
	Escuti and Oh are related as polarization gratings.
	Oh teaches (fig 10,11), different regions (regions 1162-1 to 1162-i with different helicity or rotation angles of chiral structures at same depth, p146, lines 1-11, fig 11, and when the rotation angle is same as that of the left or right circularly polarized light, light gets reflected, p140, lines 11-25) with a first region (region of chiral structures 1162-4, fig 11. P146, lines 1-11) and the second region (region of chiral structures 1162-5, p146, lines 1-11),

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Escuti to include the teachings of Oh such that another one of the first region and the second region is configured to reflect right circularly polarized light for the purpose of designing a patterned light reflection image for interesting optical effects.
	However Escuti-Oh do not teach
one of the first region and the second region is configured to reflect left circularly polarized light.
Although Escuti-Oh do not explicitly disclose one of the first region and the second region is configured to reflect left circularly polarized light, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that one of the first region and the second region is configured to reflect left circularly polarized light since one of the first region and the second region is configured to reflect right circularly polarized light is disclosed and there are a finite potential ways in which the circularly polarized light can be channeled (#2, either RCP light is reflected or LCP light is reflected).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Escuti-Oh to have one of the first region and the second region is configured to reflect left circularly polarized light for the purpose of designing a patterned light reflection image for interesting optical effects.

Regarding Claim 12, Escuti teaches (fig 1,2b) a polarization volume hologram (PVH) lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10) including: 
a PVH layer (recording medium 115, p82, lines 1-2, p83, lines 11-18) having a freeform design (the properties of the regions on the GPH 225b such as optical axes 230b vary, p87, lines 1-10 the lens has a freeform design, refer to P37, lines 13-19 of current PgPUB for freeform meaning, grating period also varies along x,y,z directions, p88, lines 1-9) 
the PVH layer (recording medium 115, p82, lines 1-2, p83, lines 11-18) including a first region (central region of GPH 225b) and a second region (edge region of GPH 225b on outer circle of GPH 225b) having different optical properties (the properties of the regions on the GPH 225b such as optical axes 230b vary, p87, lines 1-10, grating period also varies along x,y,z directions, p88, lines 1-9).
	However Escuti does not teach an optical system comprising a PH layer:

	Escuti and Oh are related as polarization volume holograms.
	Oh teaches (fig 13C, 23, 24A),
an optical system  (eye tracking system 2300, p194, lines 1-2, fig 23 which is part of a wearable display system 700 in fig 24A, p194, lines 1-8) comprising a PVH layer (cholesteric liquid crystal reflector CLCR 1150, p194, lines 1-4, fig 23, CLC off-axis mirror 708, p199, lines 1-4, fig 24A, a CLCR or CLC off-axis mirror is a cholesteric liquid crystal diffraction grating and is polarization selective with liquid crystal molecules arranged to have successful helical or azimuthal twist as a function of position in the depth direction, p135, lines 1-25, fig 10, also different embodiments of Oh are used with eye tracking system 2300 and Examiner is utilizing the embodiment of fig 13C for PVH layer);
an optical sensor (eye tracking camera 702b, p194, lines 10-13) configured to generate an image (image of eye 302, p194, lines 10-13) using light reflected by the PVH layer (cholesteric liquid crystal reflector CLCR 1150, p194, lines 1-4, CLC off-axis mirror 708, p199, lines 1-4, fig 24A).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Escuti to include the teachings of Oh such that an optical system comprising a PH layer and an optical sensor configured to generate an image using light reflected by the PVH layer for the purpose of designing a good eye tracking system with the PVH acting as an off axis mirror (p193, lines 6-14). 

Regarding Claim 13, Escuti-Oh teach the optical system of claim 12, wherein:  - 24 -Attorney Docket No. 00261.0009.OOUS the PVH layer (cholesteric liquid crystal reflector CLCR 1150, p194, lines 1-4, fig 23, CLC off-axis mirror 708, p199, lines 1-4, fig 24A, Oh) is a first PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358A, p158, lines 1-5, is considered as first PVH layer); and 
the PVH lens further includes a second PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358B, p158, lines 1-5,  is considered as second PVH layer) coupled (adjacent CLC layers 1358A,1358B are interpreted as first and second PVH layers and hence are optically coupled) to the first PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358A is considered as first PVH layer).  

Regarding Claim 14, Escuti-Oh teach the optical system of claim 13, wherein the second PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358B is considered as second PVH layer)  has a freeform design (the properties of the regions on the CLC layer 1358B such as optical axes  vary, the lens has a freeform design, refer to P37, lines 13-19 of current PgPUB for freeform meaning).  

Regarding Claim 16, Escuti-Oh teach the optical system of claim 14, wherein the first PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358A, p158, lines 1-5, is considered as first PVH layer, Oh) and the second PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358B, p158, lines 1-5,  is considered as second PVH layer) have different configurations (second CLC layer 1358B is different from first CLC layer 1358A with chiral structures having different pitches p1 and p2, p156, lines 1-5, Oh, fig 13C).  

Regarding Claim 17, Escuti-Oh teach the optical system of claim 16.
	However Escuti-embodiment of fig (13C, 24A) of Oh do not teach	
wherein a handedness of a helix twist of the first PVH layer and a handedness of a helix twist of the second PVH layer are orthogonal to each other.  
	Escuti- embodiment of fig (13C, 24A) of Oh and embodiment of fig (22B) of Oh are related as PVH layers.
	embodiment of fig (22B) of Oh teaches (fig 22B, embodiment of fig 22B refers to fig 22A), 
wherein a handedness of a helix twist (rotation direction of chiral structures of CLCG1 2204, p186, lines 1-8) of the first PVH layer (first CLCG1 2204, p186, lines 1-8) and a handedness of a helix twist (rotation direction of chiral structures of CLCG2 2208, p187, lines 1-10) of the second PVH layer (CLCG2 2208, p187, lines 1-10)  are orthogonal to 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Escuti- embodiment of fig (13C, 24A) of Oh to include the teachings of embodiment of fig (22B) of Oh such that wherein a handedness of a helix twist of the first PVH layer and a handedness of a helix twist of the second PVH layer are orthogonal to each other for the purpose of utilizing in advantageous applications where different light signals are encoded in orthogonal circular polarizations (p189, lines 1-3).

Regarding Claim 18, Escuti-Oh teach the optical system of claim 13.
	However Escuti-embodiment of fig (13C, 24A) of Oh do not teach	
wherein the second PVH layer is a non-freeform PVH layer.  
	Escuti- embodiment of fig (13C, 24A) of Oh and embodiment of fig (10) of Oh are related as PVH layers.
	embodiment of fig (10) of Oh teaches (fig 10), 
wherein the PVH layer (CLC layer 1008,p137, lines 1-8) is a non-freeform PVH layer (uniform arrangement of chiral structures indicates it is a non-free form PVH layer)..  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Escuti- embodiment of fig (13C, 24A) of Oh to include the teachings of embodiment of fig (10) of Oh such that wherein the second PVH layer is a non-freeform PVH layer for the purpose of versatility in a simple  design of a PVH lens.

Regarding Claim 19, Escuti-Oh teach the optical system of claim 18.
	However Escuti-embodiment of fig (13C, 24A) of Oh do not teach	
wherein a handedness of a helix twist of the first PVH layer and a handedness of a helix twist of the second PVH layer are orthogonal to each other.  
	Escuti- embodiment of fig (13C, 24A) of Oh and embodiment of fig (22B) of Oh are related as PVH layers.
	embodiment of fig (22B) of Oh teaches (fig 22B, embodiment of gig 22B refers to fig 22A), 
wherein a handedness of a helix twist (rotation direction of chiral structures of CLCG1 2204, p186, lines 1-8) of the first PVH layer (first CLCG1 2204, p186, lines 1-8) and a handedness of a helix twist (rotation direction of chiral structures of CLCG2 2208, p187, lines 1-10) of the second PVH layer (CLCG2 2208, p187, lines 1-10)  are orthogonal to each other (right handed and left handed polarized components are orthogonal to each other, RHCP and LHCP, fig 22B).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Escuti- embodiment of fig (13C, 24A) of Oh to include the teachings of embodiment of fig (22B) of Oh such that wherein a handedness of a helix twist of the first PVH layer and a handedness of a helix twist of the second PVH layer are orthogonal to each other for the purpose of utilizing in advantageous applications where different light signals are encoded in orthogonal circular polarizations (p189, lines 1-3).

Regarding Claim 20, Escuti-Oh teach the optical system of claim 12, further comprising: 
a substrate (optical element 706, p199, lines 1-4,8-9), the PVH layer (cholesteric liquid crystal reflector CLCR 1150, p194, lines 1-4, fig 23, CLC off-axis mirror 708, p199, lines 1-4, fig 24, Oh) being formed over the substrate (optical element 706, p199, lines 1-4,8-9); and 
a temple arm (frame 64 close to wearer’s temple, an ear stem, p198, lines 1-5, Oh, ear stem is a temple arm) connected to the substrate (optical element 706, p199, lines 1-4,8-9); 
wherein the optical sensor (eye tracking camera 702b, p194, lines 10-13) is mounted on the temple arm (frame 64 close to wearer’s temple, an ear stem, p198, lines 1-5, Oh, ear stem is a temple arm) and faces the PVH lens (Geometric phase lens 225b, p87, lines 1-9, GPH, geometric phase hologram is a subset of polarization holograms, p85, lines 1-10, Escuti, PVH lens comprises the CLC off-axis mirror 708, p199, lines 1-4, fig 24 of Oh, which faces the eye 304). 
 
Regarding Claim 21, Escuti-Oh teach the optical system of claim 12, wherein the PVH layer (cholesteric liquid crystal reflector CLCR 1150, p194, lines 1-4, fig 23, CLC off-axis mirror 708, p199, lines 1-4, fig 24, Oh) is configured to reflect infrared (IR) light (IR light light 2308, fig 23, Oh, p194, lines 15-19, p199, lines 13-25).  

Regarding Claim 22, Escuti-Oh teach the optical system of claim 21, further comprising: a light source (IR LED, fig 23, Oh) emitting a light beam having a .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al (US 2015/0331167 A1, hereafter Escuti) in view of Oh et al (US 2018/0239177 A1, hereafter Oh) and further in view of Escuti et al (US 2008/0278675 A1, hereafter Escuti’675).

Regarding Claim 15, Escuti-Oh teach the optical system of claim 14, wherein the first PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358A, p158, lines 1-5, is considered as first PVH layer, Oh) and the second PVH layer (CLCR 1150 has one or more cholesteric liquid crystal (CLC) layers, p195, lines 1-7, CLCR 1150 can use the embodiment of fig 13C and CLC layer 1358B, p158, lines 1-5,  is considered as second PVH layer) have different configurations (second CLC layer 1358B is different from first CLC layer 1358A with chiral structures having different pitches p1 and p2, p156, lines 1-5, Oh, fig 13C).  
	However Escuti-Oh do not teach the first PVH layer and the second PVH layer have approximately similar configuration.
	Escuti-Oh and Escuti’675 are related as PVH layers.
	Escuti’675 teaches (fig 5a),
the first PVH layer (first liquid crystal composition 3, p101, lines 1-9) and the second PVH layer (second liquid crystal composition 13, p101, lines 1-9) have approximately similar configuration (similar orientation of optical axis and chiral structures, fig 5a).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JYOTSNA V DABBI/Examiner, Art Unit 2872                                   				8/12/2021